Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 11/04/2021. This Action is made FINAL.
Claim(s) 1 - 20 are pending for examination.

Previous Claim Rejections - 35 USC § 112
Claim(s) 5, 13, and 19 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 5, 13, and 19 have been withdrawn.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 20 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's
Amendment.

Regardless examiner would like to respond to applicant’s following argument
“As set forth above, amended claim 1 relates to a computer-implemented method/system for operating an autonomous driving vehicle. The system receives a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV. The system determines a communication state between the ECU and the ADS based on a state machine corresponding to a timing of the received command. If the communication state is of a first state, the system operates the ADV based on the received command. If the communication state is of a second state, the system releases a throttle of the ADV. If the communication state is of a third state, the system releases a throttle of the ADV and issues braking based on a first threshold of acceleration. It is respectfully submitted that Ishikawa, Ando, and Yaldo do not disclose the above emphasized claim limitations. 
For example, the Office Action alleges paragraph 45 of Ishikawa discloses the features "receiving a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV" as recited in claim 1. (Office Action, 3-4). Specifically, the Office Action alleges that the data receiver 101 is an electronic controlled unit (ECU) and an external terminal (an autonomous driving center) is an autonomous driving system (ADS). (Office Action, 4).”
Examiner respectfully disagrees. The office has made no such allegation. In the proceeding office action the examiner stated Ishikawa discloses “receiving support information, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV;” and not wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV
	Further the office did not state that the data receiver alone is the ECU rather “The data receiver is part of the computer as shown in fig. 3. This computer includes a controller fig.3 label 107 can be considered as an ECU as it controls the vehicle.”
	It should be noted that even though Ishikawa may not explicitly teach the added limitations it is believed that Ishikawa still suggests  receiving support information, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV;” as it is common in the automotive industry to have an ECU be comprised of embedded systems that controls the electromechanical systems (a type of electrical system) of a vehicle such as automatic steering, braking, and throttle. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5, 13, and 19 there is no mention in the specification that the ECU includes a real-time system that generates a response within a threshold of expected delay and the ADS includes a non real-time system that generates a command within or beyond the threshold of expected delay.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20210016803 A1; hereinafter known as Ishikawa) in view of Jefferies (US 20180091930 A1), Ando (US 20200324789 A1), and Yaldo et al. (US 20180297598 A1, hereinafter known as Yaldo).

Ishikawa, Ando, and Yaldo were cited in a previous office action

Regarding Claim 1, Ishikawa teaches A computer-implemented method for operating an autonomous driving vehicle, the method comprising: receiving support information, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, (para The data receiver 101 receives support information for the autonomous driving of a vehicle from an external terminal by communication. The external terminal is an autonomous driving center that transmits the support information to the vehicle or is a vehicle in the vicinity. In the present disclosure, unless otherwise specified, a case where the external terminal is an autonomous driving center will be described as an example. Then, the data receiver 101 transfers the received support information to the delay time calculator 103.” The data receiver is part of the of a computer as shown in fig. 3. This computer includes a controller fig.3 label 107 can be considered as an ECU as it controls the vehicle. The autonomous support center can be considered at least a part of the ADS as it transmits information related to autonomous driving, para [0004] “a data receiver configured to receive support information for the autonomous driving of the vehicle from an external terminal by communication” It is being interpreted that the ADS can be internal or external of the vehicle. According to the instant application’s specification, wireless communication between the ADS and ECU can be used which further supports that the ADS can be internal or external to the vehicle)
determining a communication state between the ECU and the ADS based on a state machine corresponding to a timing of the received  support information; (para [0046-0047] “The current time acquirer 102 acquires a current time. Specifically, the current time acquirer 102 acquires a current time from a timer (not illustrated) mounted on the vehicle. Then, the current time acquirer 102 transfers the acquired current time to the delay time calculator 103. The delay time calculator 103 calculates a delay time of communication between the external terminal and the data receiver 101. Specifically, the delay time calculator 103 first extracts a transmission time included in the support information received by the data receiver 101. For example, when the support information is divided into packets in data communication, the delay time calculator 103 extracts a transmission time included in the packets. Next, the delay time calculator 103 calculates a difference between the current time received from the current time acquirer 102 and the extracted transmission time, and sets the 
if the communication state is of a first state, operating the ADV based on the received support information; (para [0057] “On the other hand, when the determiner 104 determines that a communication delay has not occurred, the operation plan generator 106 generates a normal operation plan or an operation plan for performing autonomous driving based on the support information received from the external terminal.” Where no delay occurring is a first state.)
if the communication state is of a second state, decelerating the ADV; (para [0050 and 0052] “More specifically, if receiving the determination result that a communication delay has occurred from the determiner 104, the operation plan generator 106 calculates a travelable distance .sub.LimitD.sub.(t)… Next, the operation plan generator 106 calculates a deceleration value a.sub.(t) for stopping within the travelable distance .sub.LimitD.sub.(t)” where deceleration is being calculated based on the occurrence of a delay in communication) and 
if the communication state is of a third state, decelerating the ADV based on a first threshold of acceleration. (Fig. 6 based on the amount of 

Ishikawa does not explicitly teach wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV. Also while Ishikawa teaches the ADS sending information to the ECU, it does not teach the information being a command. Lastly while Ishikawa does teach decelerating an ADV, it does not explicitly teach decelerating specifically by releasing the throttle and/or issuing braking commands. 

However Jefferies teaches wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV (para [0065] “Modern vehicles are increasingly reliant on complex electrical systems. These electrical systems may be used to control various aspects of the vehicle or utilize available instrumentation and sensors. Many vehicles employ electronic control units (ECUs), which are embedded systems that control one or more of the electrical systems or subsystems of the vehicle. In some cases, a vehicle may have as many as 70 ECUs for its various subsystems.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate the teachings of Jefferies to have the ECU included an embedded system for control of vehicle electrical systems as it is common within the automotive industry and thus would be obvious to try (Jefferies para [0065] “Many vehicles employ electronic control units (ECUs), which are embedded systems that control one or more of the electrical systems or subsystems of the vehicle. In some cases, a vehicle may have as many as 70 ECUs for its various subsystems.”)

While Ishikawa teaches the ADS sending information to the ECU, Ishikawa in view of Jefferies does not teach the information being a command. Lastly while Ishikawa does teach decelerating an ADV, Ishikawa in view of Jefferies does not explicitly teach decelerating specifically by releasing the throttle and/or issuing braking commands.

However, Ando teaches receiving a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV (para [0040-0041] Furthermore, the vehicle control ECU 101 can control a steering angle or a steering wheel angle by controlling a steering motor 1031 included in the steering device 103 described later. The vehicle control ECU 101 can control a steering angle of the vehicle by driving a steering motor 1031 based on, for example, the control command (for example, a command indicating the steering angle) generated by the occupant's operation (for example, steering operation). The control command may be generated in the vehicle platform 100 based on the occupant's operation, or may be generated outside the vehicle platform 100 (for example, by a device that controls autonomous driving) and para [0054] “The control command processing unit 3011 receives the first control command from the autonomous driving ECU 201, and converts the control command into data (second control command) that can be interpreted by the vehicle control ECU 101.” Where the vehicle control ECU is receiving commands from a autonomous driving ECU and the control command processing unit is serving an intermediary)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa in view of Jefferies to incorporate the teachings of Ando to have the ECU receive a command from an autonomous driving system because it 

Ishikawa in view of Jefferies and Ando does not teach decelerating specifically by releasing the throttle and/or issuing braking commands.

However Yaldo teaches decelerating by releasing a throttle of the ADV (para [0018] “The computer executable instructions may further cause the at least one processor to decelerate the first vehicle by performing at least one from among initiating a brake of the first vehicle, releasing a throttle of the first vehicle, or decreasing a power output of the first vehicle.”) and decelerating by releasing a throttle of the ADV and issuing braking (para [0018] “The computer executable instructions may further cause the at least one processor to decelerate the first vehicle by performing at least one from among initiating a brake of the first vehicle, releasing a throttle of the first vehicle, or decreasing a power output of the first vehicle.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa in view of Jefferies and Ando to incorporate the teachings of Yaldo to decelerate the ADV by braking or releasing the throttle as releasing the throttle as these are very well known methods within the art to decelerate a vehicle. As mentioned previously Ishikawa teaches a smaller deceleration for the second state and a larger deceleration for the third state so it would be obvious to apply both braking and throttle release for the third state as it is also well known that releasing the throttle causes a mild deceleration while releasing throttle and applying break causes a comparatively larger deceleration.


Regarding Claim 2, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 1. Ishikawa and Yaldo further teaches further comprising if the communication state is of a fourth state, releasing a throttle of the ADV and issuing braking based on a second threshold of acceleration (Ishikawa, in Fig.6 teaches decelerating based on the amount of delay the amount of deceleration is determined where different delays can be considered different communication states, if the delay is longer than in a third state it can be said the communication is in a forth state and the deceleration of the vehicle is greater, and Yaldo at para [0018] teaches that the decelerating of Ishikawa is done by releasing a throttle of the ADV and issuing breaking).

Regarding Claim 3, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 1. Ando further teaches further comprising generating a feedback signal by the ECU based on the communication state, wherein the ADS receives the feedback signal from the ECU to determine a status of the ADV. (para [0055] “The vehicle information processing unit 3012 receives information on a 


Regarding Claim 6, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 2. Ishikawa further teaches wherein the communication status is of: 
the first state if the ECU receives the command within a first delay threshold; (para [0057] “On the other hand, when the determiner 104 determines that a communication delay has not occurred, the operation plan generator 106 generates a normal operation plan or an operation plan for performing autonomous driving based on the support information received from the external terminal.” Where no delay occurring is a first state.)
the second state if the ECU receives the command between the first delay threshold and a second delay threshold; (Fig 6. Where the amount of deceleration is based on the delay time. The points on Fig. 6 can be indicative of different delay thresholds, and since a different deceleration is used between different delay points a different state is characterized by the delay thresholds.)
the third state if the ECU receives the command between the second delay threshold and a third delay threshold; (Fig 6. Where the amount of deceleration is based on the delay time. The points on Fig. 6 can be indicative of different delay thresholds, and since a different deceleration is used between different delay points a different state is characterized by the delay thresholds.)
and the fourth state if the ECU receives the command beyond the third delay threshold. (Fig 6. Where the amount of deceleration is based on the delay time. The points on Fig. 6 can be indicative of different delay thresholds, and since a different deceleration is used between different delay points a different state is characterized by the delay thresholds.)

Regarding Claim 8, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 6. Ishikawa further teaches further comprising determining the communication state between the ECU and the ADS to be the fourth state if a command is not received by the third delay threshold. (Fig 6. Where the amount of deceleration is based on the delay time. The points on Fig. 6 can be indicative of different delay thresholds, and since a different deceleration is used between different delay points a different state is characterized by the delay thresholds.)

Regarding claim 9, it recites A non-transitory machine-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Ishikawa teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (para [0039] “The CPU 11 is a central processing unit and executes various programs and controls each component. That is, the CPU 11 reads a program from the ROM 12 or the storage 14 and executes the program with the use of the RAM 13 as a work area. The CPU 11 controls the abovementioned each component and performs various arithmetic processes in accordance with the program stored in the ROM 12 or the storage 14. In the present embodiment, the ROM 12 or the storage 14 stores an autonomous driving operation plan program for performing an autonomous driving operation plan process, a vehicle speed limit value calculation process, and a safety margin setting process.”)

Regarding claim 10, it recites  A non-transitory machine-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 11, it recites  A non-transitory machine-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.


Regarding claim 14, it recites  A non-transitory machine-readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites A data processing system having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Additionally Ishikawa teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (para [0039] “The CPU 11 is a central processing unit and executes various programs and controls each component. That is, the CPU 11 reads a program from the ROM 12 or the storage 14 and executes the program with the use of the RAM 13 as a work area. The CPU 11 controls the abovementioned each component and performs various arithmetic processes in accordance with the program stored in the ROM 12 or the storage 14. In the present embodiment, the ROM 12 or the storage 14 stores an autonomous driving operation plan program for performing an autonomous driving operation plan process, a vehicle speed limit value calculation process, and a safety margin setting process.”)

Regarding claim 16, it recites A system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 17, it recites A system having limitations similar to those of claim 3 and therefore is rejected on the same basis.


Regarding claim 20, it recites A system having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

Claim(s) 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20210016803 A1; hereinafter known as Ishikawa) in view of Jefferies (US 20180091930 A1), Ando (US 20200324789 A1), Yaldo et al. (US 20180297598 A1, hereinafter known as Yaldo), and TAKEUCHI et al. (US 20200158531 A1; hereinafter known as Takeuchi).

Takeuchi as cited in a previous office action

Regarding Claim 4, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 1. 

Ishikawa in view of Jefferies, Ando, and Yaldo do not teach wherein the status of the ADV is one of an autonomous mode, a recoverable autonomous mode, or a manual mode, wherein the ECU operates the ADV from the autonomous mode or the recoverable autonomous mode to the manual mode if the communication state is of the fourth state, and wherein the ADS sends a command to the ECU to operate the ADV from the manual mode to the autonomous mode.

wherein the status of the ADV is one of an autonomous mode, a recoverable autonomous mode, or a manual mode, wherein the ECU operates the ADV from the autonomous mode or the recoverable autonomous mode to the manual mode if the communication state is of the fourth state, (para [0068] “During the traveling by the automatic driving, when the communication control unit 500 detects the interruption of the radio communication in a state where the map information processing unit 600 acquires only the detailed map of the latest version number up to the middle of the route, the communication control unit 500 notifies the automatic driving control unit 100 of the communication interruption.” Where interruption of communication can be considered a 4th state of communication and where the ECU then switches to manual mode based on this, para [0090] “Next, the automatic driving control unit 100 transmits, to the HMI 700, the remaining time until the end of the automatic traveling calculated above, and an instruction to issue an alarm prompting the driver to switch to the manual driving.”) and wherein the ADS sends a command to the ECU to operate the ADV from the manual mode to the autonomous mode. (para [0112] “In a case where the communication control unit 500 detects the recovery from the interruption of the radio communication after the switching operation from the automatic driving to the manual driving is detected, the automatic driving control unit 100 causes the manual driving by the driver to return to the automatic driving which was being performed before the switching to the manual driving.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa in view of Jefferies, Ando, and Yaldo to incorporate the teachings of Takeuchi to Switch from an autonomous mode to a manual mode based on communication and back to an autonomous mode if a recovery is made because it increases safety as the vehicle may not be able to operate properly autonomously if there is an interruption in communication with an autonomous driving system.

Regarding claim 12, it recites  A non-transitory machine-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 18, it recites A system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20210016803 A1; hereinafter known as Ishikawa) in view of Jefferies (US 20180091930 A1), Ando (US 20200324789 A1), Yaldo et al. (US 20180297598 A1, hereinafter known as Yaldo), and Giannopoulos (US 20190098047 A1).
Regarding Claim 5, Ishikawa in view of Jefferies, Ando, and Yaldo teaches The method of claim 1. Ando further teaches the ADS includes a non real-time system that generates a command [[with]] within or beyond the threshold of expected delay. (para [0062] “In step S11, the autonomous driving ECU 201 generates a travel plan based on the information acquired from the sensor group 202. The travel plan is data indicating behavior of the vehicle in a predetermined interval. For example, as illustrated in FIG. 7, when the travel plan in which a vehicle traveling in a first lane moves to a second lane is generated, a travel track as illustrated is generated. The travel plan may include a travel track of the vehicle or may include information relating to acceleration or deceleration of the vehicle. The travel plan may also be generated based on information other than the exemplified information. For example, it may be generated based on a departure place, a transit point, a destination, map data, and the like.” Where the autonomous driving system is generating a plan with a series of steps in advanced and thus the system is non real-time. “within or beyond the threshold of expected delay” can be interpreted as any amount of delay. All computer operated systems inherently have some sort of delay)

Ishikawa in view of Jefferies, Ando, and Yaldo does not teach wherein the ECU includes a real-time system that generates a response within a threshold of expected.

However Giannopoulos teaches wherein the ECU includes a real-time system that generates a response within a threshold of expected delay (“Automobiles today are monitored and controlled by many Electronic Control Units (ECUs) that communicate with each other in an in-vehicle communication system. Before the most widely used automotive bus standard, Controller Area Network (CAN), emerged, wiring between ECUs were point to point, which resulted in complex and expensive wiring configurations. CAN, which is a broadcast network connecting multiple ECUs, vastly reduced the wiring complexities and provides real-time, high-speed communications between ECUs.” Where high-speed can be interpreted as generating a response within a threshold of expected delay. As speed being high as opposed to low means that delays have to be shorter than low-speed.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa in view of Jefferies, Ando, and Yaldo to incorporate the teachings of Giannopoulos because the CAN bus which provides real-time, high-speed communications between ECUs is a common standard within the automotive industry (Giannopoulos  para [0002], “Before the most widely used automotive bus standard, Controller Area Network (CAN), emerged, wiring between ECUs were point to point, which resulted in complex and expensive wiring configurations. CAN, which is a broadcast network connecting multiple ECUs, vastly reduced the wiring complexities and provides real-time, high-speed communications between ECUs.” ) and thus would be obvious to try.

Regarding claim 13, it recites  A non-transitory machine-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 19, it recites A system having limitations similar to those of claim 5 and therefore is rejected on the same basis.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668